Citation Nr: 0325167	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-06 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1970 to April 
1972.

The current appeal arose from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The RO granted entitlement to 
service connection for PTSD with assignment of a 10 percent 
evaluation effective April 23, 2001, date of claim.

In April 2002 the RO granted entitlement to an increased 
evaluation of 30 percent for PTSD effective April 23, 2001.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge sitting at the RO in April 2003, a 
transcript of which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).


In this case, while the RO did in fact send a VCAA 
development letter with respect to the previous claim of 
entitlement to service connection for PTSD, it did not send 
the letter with respect to the claim of entitlement to an 
initial increased evaluation for PTSD.  The RO's failure to 
issue a VCAA development letter in this regard compels 
remand.

On his June 2002 substantive appeal the veteran claimed to be 
totally disabled by implication due to his service-connected 
PTSD.  He appears to have raised an issue of entitlement to a 
total disability rating for compensation purposes on the 
basis of individual unemployability (TDIU).  At the hearing 
before the undersigned he reported that he had been awarded 
disability benefits by the Social Security Administration, 
and the PTSD constituted part of the basis for the award.  

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

The veteran was last formally examined by VA in June 2001.  
VA mental health clinical records have been associated with 
the claims file.  While these records do provide some insight 
as to the current nature and extent of severity of PTSD, they 
are not sufficiently comprehensive for the purpose of 
ascertaining whether PTSD is more disabling than currently 
evaluated.  A current comprehensive examination of the 
veteran would materially assist in the adjudication of the 
appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107) (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, this case is remanded to the VBA AMC for the 
following actions:



1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the veteran's response.  In addition 
thereto, the VBA AMC should associate 
with the claims file any additional 
outstanding treatment/mental health 
records from the VA Medical Center in 
Altoona.

4.  The VBA AMC should provide the 
veteran with VA Form 21-8940 (Application 
for Increased Compensation based on 
Unemployability) for completion and 
return.

5.  The VBA AMC should contact the Social 
Security Administration and request the 
complete records utilized by them in 
awarding disability benefits.  The 
documentation provide should include the 
decision of the Administrative Law Judge.

6.  The VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of PTSD.

The claims file, copies of the criteria 
for rating mental disorders under 
38 C.F.R. § 4.130: Diagnostic Code 9411 
(2002), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies should be 
conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  
Psychological, and any other indicated 
special studies should be undertaken.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  

The examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  If 
ascertainment of the current severity of 
PTSD would materially be assisted by a 
brief period of admission and/or 
consultation with other examiners and 
further examination, the VBA AMC should 
make appropriate arrangements.

The examiner must be requested to express 
an opinion as to whether PTSD has 
rendered the veteran unable to engage in 
all kinds of substantially gainful 
employment.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).


In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 30 
percent for PTSD, and adjudicate the 
claim of entitlement to a TDIU.  In so 
doing, the VBA AMC should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2002).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental Statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for increased compensation benefits 
and a TDIU.  38 C.F.R. § 3.655 (2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with his claim of entitlement to an increased 
evaluation will result in the denial of that claim.  ID.; 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

